Case: 16-30827      Document: 00514475412         Page: 1    Date Filed: 05/16/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                    No. 16-30827                                FILED
                                  Summary Calendar                          May 16, 2018
                                                                           Lyle W. Cayce
                                                                                Clerk
KEITH SMEATON,

                                                 Plaintiff-Appellant

v.

ALAN NELSON; RON SANDERS; WARDEN FEDERAL DETENTION
CENTER OAKDALE; WILLIAM H. FURNIA; DAVID WESTBERG; EDWARD
MOSS; CHARLES A. WIEGAND, III; H.S. OTT; DAVID JOHNSTON;
THOMAS HETRICK; NORMAN CARLSON; FOY; STEVEN MARTIN;
JOSEPH WILLIAMS; UNITED STATES IMMIGRATION AND CUSTOMS
ENFORCEMENT,

                                                 Defendants-Appellees


                   Appeal from the United States District Court
                      for the Western District of Louisiana
                             USDC No. 2:86-CV-3333


Before KING, ELROD, and HIGGINSON, Circuit Judges.
PER CURIAM: *
       Keith Smeaton, former federal prisoner # 75242-011, appeals the district
court’s denial of his postjudgment motion for relief from the May 14, 1987
dismissal of his civil rights complaint.           Smeaton’s Federal Rule of Civil


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 16-30827    Document: 00514475412     Page: 2   Date Filed: 05/16/2018


                                 No. 16-30827

Procedure 59(e) motion was filed more than 28 years after the entry of the
judgment. Consequently, the district court did not abuse its discretion in
denying the Rule 59(e) motion as untimely. See FED. R. CIV. P. 59(e); Quinn v.
Guerrero, 863 F.3d 353, 360 (5th Cir. 2017), cert. denied, 138 S. Ct. 682 (2018).
To the extent the motion should have been treated as a Federal Rule of Civil
Procedure 60(b) motion, it was also untimely. See FED. R. CIV. P. 60(c)(1);
Quinn, 863 F.3d at 360 n.1; Travelers Ins. Co. v. Liljeberg Enterprises, Inc., 38
F.3d 1404, 1410 (5th Cir. 1994). Finally, to the extent the motion should have
been treated as a motion for a ruling on the Rule 59(e) motion filed on May 15,
1987, Smeaton cannot show that the district court’s denial of the motion was
an abuse of discretion, see Quinn, 863 F.3d at 360, and he has abandoned any
challenge to the basis of the district court’s dismissal of his complaint, see
Yohey v. Collins, 985 F.2d 222, 224-25 (5th Cir. 1993).
      Accordingly, the district court’s judgment is AFFIRMED. Smeaton’s
motions to supplement the record on appeal and for the appointment of
appellate counsel, a waiver of the visa requirement, and financial assistance
with travel costs are DENIED.




                                       2